Filed 3/23/16 In re Ruth D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re RUTH D., a Person Coming Under
the Juvenile Court Law.
                                                                D068905
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J237416)

         v.

RUTH D.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.

         David R. Greifinger for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         In July 2015 a petition was filed in the juvenile court alleging that Ruth D. (the

Minor) possessed methamphetamine (Health & Saf. Code, § 11377, subd. (a)), a

misdemeanor. It was also alleged the Minor possessed paraphernalia related to tobacco

and controlled substances (Pen. Code, § 308, subd. (b)), an infraction.
       The Minor was granted informal supervision pursuant to Welfare and Institutions

Code section 654.2. The court ordered the Minor to submit to a drug test to establish a

baseline.

       The Minor filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) indicating he has been unable to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered the Minor the opportunity to file her own brief on

appeal, however, the Minor has not responded.1

                                 STATEMENT OF FACTS

       On June 1, 2015 police stopped the Minor and several friends in a car about

3:30 a.m. Police discovered methamphetamine in the Minor's purse.

                                       DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal of the juvenile court's order. In order to assist this court in our review

of the record, and as required by Anders v. California (1967) 386 U.S. 738 (Anders),

appellate counsel has identified the following possible, but not reasonably arguable issue:

       Whether the juvenile court abused its discretion in ordering a baseline drug test as

a condition of granting informal supervision.




1      The facts of the underlying offenses are not relevant to the analysis of possible
error based on this record. Therefore, we will omit the traditional statement of facts.
                                               2
      We have reviewed the entire record as mandated by Wende, supra, 25 Cal.3d 436,

and Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issue

for reversal on appeal. Competent counsel has represented the Minor on this appeal.

                                    DISPOSITION

      The order granting informal supervision, based on the stated conditions, is

affirmed.




                                                                HUFFMAN, Acting P. J.

WE CONCUR:


                     HALLER, J.


                      AARON, J.




                                           3